Citation Nr: 1518374	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a disability involving the left lower eyelid.

2. Entitlement to service connection for hemorrhoids.

3. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January, 2015, the Veteran appeared at a Board hearing before the undersigned.  A transcript of that hearing is in the claims file.  Per the Veteran's request, the Board held the record open for a period of 60 days to allow him to submit additional evidence; no evidence was thereafter received.

The issues of entitlement to service connection for hemorrhoids and for a low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the January 2015 hearing, the Veteran indicated his desire to withdraw from consideration his claim of service connection for a disability involving the left lower eyelid.






CONCLUSION OF LAW

The criteria for withdrawal of the claim of service connection for a disability involving the left lower eyelid have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

At the hearing in January 2015, which was later reduced to written transcript, the Veteran withdrew his appeal for service connection for a disability involving the left lower eyelid.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal for service connection for a disability of the left lower eyelid is dismissed.



REMAND

The Veteran also seeks service connection for hemorrhoids and low back disability, both of which he asserts had their onset in service.  

The Veteran's service treatment records show that he had a cyst treated in 1969, which he asserts was a minor surgical procedure for an external hemorrhoid.  As the record is vague and not completely legible, the Board will accept the Veteran's characterization as accurate.  Treatment records since service show references to hemorrhoids, particularly as noticed during his 2008 colonoscopy.  The Veteran has reported a continuity of symptoms between his treatment in service and the present.

The Veteran's service treatment records also show that he was treated in May 1970 for a low back sprain.  The Veteran testified that this resulted in a light duty profile for his remaining four months in service.  The Veteran further testified that he continued to experience back pain after the May 1970 incident to the present, and treatment records show that he was found to have arthritis in his low back during a VA pre-employment physical in 1990.

In light of the above, a VA examination to determine whether the disabilities are related to service is warranted on remand.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current disabilities - i.e., hemorrhoids and low back disability - were incurred in military service, to include any relationship to the 1969 treatment record for a cyst and the 1970 low back sprain.

The examiner should specifically consider and address the Veteran's statements regarding continuity of symptomatology, as reflected by his hearing testimony.  The examiner should provide the rationale for the opinions rendered.  A copy of, or access to, the complete electronic claims file should be provided to the examiner for review.

2. On completion of the foregoing, the remaining claims on appeal should be readjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


